    Case: 4:20-cv-01818-MTS Doc. #: 17 Filed: 02/09/21 Page: 1 of 4 PageID #: 79




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

THOMAS PARKS,                                          )
                                                       )
             Plaintiff,                                )
                                                       )
       vs.                                             )            Case No. 4:20-cv-01818-MTS
                                                       )
BARNES-JEWISH HOSPITAL,                                )
                                                       )
             Defendant.                                )

                                   MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff’s Motion to Sever and Remand Count II (Doc.

[12]) and Defendant’s Notice of Removal (Doc. [1]). Plaintiff filed his Petition in state court,

alleging violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, and workers’

compensation retaliation under Missouri’s Workers’ Compensation Act, Mo. Rev. Stat.

§§ 287.010–287.811. Doc. [6] at 1, 3. Defendant timely removed the action to this Court.1

Defendant justified removal on federal-question grounds, asserting that Plaintiff’s Title VII claim

arises under the law of the United States within the meaning of 28 U.S.C. § 1331. Doc. [1] at 2.

But Plaintiff’s state-law workers’ compensation retaliation claim, argued Defendant, is

nonremovable under federal law. See id. at 2–4; 28 U.S.C. § 1445(c). Citing 28 U.S.C. § 1441(c),

Defendant argued that the proper thing for the Court to do is retain jurisdiction over the federal

Title VII claim but sever and remand the nonremovable workers’ compensation claim. Doc. [1]

at 3–4. Plaintiff then filed his Motion to Remand, agreeing with Defendant’s assessment of the

statutory scheme and its application to this case. See Docs. [12] and [13].



1
  Defendant was served on November 19, 2020 and removed the case on December 18, 2020. Docs. [1], [7]. A
Defendant may remove an action within thirty days after service. 28 U.S.C. § 1446(b). Defendant thus removed the
case within the statutorily required timeframe.


                                                       1
     Case: 4:20-cv-01818-MTS Doc. #: 17 Filed: 02/09/21 Page: 2 of 4 PageID #: 80




I.       DISCUSSION

         When a plaintiff files a case in state court, federal law permits defendants to remove the

case to federal court when the federal court has original jurisdiction over the action. 28 U.S.C.

§ 1441(a). Federal district courts have original jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Racial discrimination

claims made under Title VII of the Civil Rights Act of 1964 clearly “aris[e] under” the laws of the

United States, as Title VII is a federal law. See Arbaugh v. Y&H Corp., 546 U.S. 500, 500 (2006)

(noting that Title VII “fit[s] within the Judicial Code’s grant of subject-matter jurisdiction to

federal courts over actions ‘arising under’ federal law” and that Title VII’s own jurisdictional

provision, 42 US.C. § 2000e-5(f)(3), also “empowers federal courts to adjudicate civil actions”

brought under Title VII). Federal courts therefore have federal-question jurisdiction over such

claims. See id.

         Claims not within the federal courts’ original jurisdiction may still be heard in federal court,

so long as the court has supplemental jurisdiction over the claim. See 28 U.S.C. § 1367(a).

Supplemental jurisdiction exists where federal-law and state-law claims “derive from a common

nucleus of operative fact.” S. Council of Indus. Workers v. Ford, 83 F.3d 966, 969 (8th Cir. 1996)

(quoting Kan. Pub. Emps. Ret. Sys. v. Reimer & Koger Assocs., Inc. 77 F.3d 1063, 1067 (8th Cir.

1996)); Wong v. Minn. Dep’t of Hum. Servs., 820 F.3d 922, 933 (8th Cir. 2016). But Congress has

expressly made certain claims nonremovable, including “action[s] . . . arising under the

workmen’s compensation laws” of any state. 28 U.S.C. § 1445(c). A case involving both a federal

claim under § 1331 and a claim “made nonremovable by statute” may still be removed “if the

action would be removable without the inclusion of” the nonremovable claim. § 1441(c). Section

1441(c) instructs the federal court in such a case to sever from the case the nonremovable claims




                                                    2
  Case: 4:20-cv-01818-MTS Doc. #: 17 Filed: 02/09/21 Page: 3 of 4 PageID #: 81




and remand the severed claims to the state court from which the action was removed. § 1441(c)(2).

       It is clear that Plaintiff’s Title VII discrimination claim falls within the Court’s federal-

question jurisdiction. See Arbaugh, 546 U.S. at 500. The only question is therefore whether

Plaintiff’s workers’ compensation retaliation claim, created by state law, “aris[es] under the

workmen’s compensation laws” of Missouri within the meaning of § 1445(c), such that the claim

is nonremovable and thus must be severed and remanded back to the Circuit Court for the City of

St. Louis pursuant to § 1441(c)(2). The answer to that question is yes. See Humphrey v. Sequentia,

Inc., 58 F.3d 1238, 1246 (8th Cir. 1995); Hearring v. Just Us of Columbia, LLC, No. 2:15-cv-

04255-NKL, 2016 WL 299040, at *1 (W.D. Mo. Jan. 25, 2016) (severing and remanding Mo. Rev.

Stat. § 287.780 claim on grounds that it is nonremovable under 28 U.S.C. § 1445(c)).             In

Humphrey, the Eighth Circuit reasoned that, by its plain meaning, § 1445(c) covers specific rights

of action created by state legislatures within the state’s workers’ compensation laws. Humphrey,

58 F.3d at 1246 (“[A] civil action brought to enforce [a right of action within a state’s workers’

compensation laws] is, by definition, a civil action arising under the workers’ compensation laws

of that state and therefore § 1445(c) applies.”); see also Olson v. St. Luke’s Hosp. of Kansas City,

No. 11–00602–CV–W–JTM, 2012 WL 254124, at *2 (W.D. Mo. Jan. 27, 2012) (noting the

Humphrey decision as reflecting that a claim for retaliation for exercising workers’ compensation

rights under Mo. Rev. Stat. § 287.780 arises under the state’s workers’ compensation laws and

thus is nonremovable to federal court).

       Plaintiff thus has brought a claim over which the Court has federal-question jurisdiction—

his Title VII claim—as well as a nonremovable state-law workers’ compensation claim, as defined

by § 1445(c). This presents exactly the situation envisioned in § 1441(c): the action includes a

claim “arising under” federal law and a claim “made nonremovable by statute,” meaning that,




                                                 3
  Case: 4:20-cv-01818-MTS Doc. #: 17 Filed: 02/09/21 Page: 4 of 4 PageID #: 82




under § 1441(c)(2), the Court must sever and remand the nonremovable workers’ compensation

retaliation claim. See Campbell v. Anytime Labor-Kansas, LLC, No. 16-00142-CV-W-GAF, 2016

WL 2743541, at *4–5 (W.D. Mo. May 11, 2016) (remanding, pursuant to §§ 1441(c) and 1445(c),

workers’ compensation retaliation claim under Mo. Rev. Stat. § 287.780 while retaining

jurisdiction over federal claims in same case).

           Accordingly,

           IT IS HEREBY ORDERED that Plaintiff’s Motion to Sever and Remand Count II, Doc.

[12], is GRANTED.

           IT IS FURTHER ORDERED that Plaintiff’s claim for workers’ compensation retaliation

under Mo. Rev. Stat. § 287.780 is severed from this case and is REMANDED to the Circuit Court

for the City of St. Louis, Missouri for further proceedings. The Court retains jurisdiction over

Plaintiff’s Title VII race discrimination claim under 28 U.S.C. § 1331 and 42 U.S.C. § 2000e-

5(f)(3).



Dated this 9th day of February, 2021.


                                              MATTHEW T. SCHELP
                                              UNITED STATES DISTRICT JUDGE




                                                  4
